282 S.C. 8 (1984)
316 S.E.2d 408
Peggy COPELAND, Respondent,
v.
The HOUSING AUTHORITY OF SPARTANBURG, S.C. Appellant.
22115
Supreme Court of South Carolina.
May 24, 1984.
*9 T.E. Walsh and William E. Walsh of Gaines & Walsh, Spartanburg, for appellant.
Albert V. Smith of Turnipseed, Holland & Smith, Spartanburg, for respondent.
May 24, 1984.
LITTLEJOHN, Chief Justice:
The plaintiff-respondent, Peggy Copeland, brings this action against The Housing Authority of Spartanburg, South Carolina. She alleges that she is entitled to recover damages because of the negligence of the defendant in failing to repair a gas furnace which emitted flames causing her furniture to be burned. The trial judge overruled the Demurrer of the City in effect overruling the doctrine of sovereign immunity. We reverse.
We hold that this doctrine of sovereign immunity is still applicable in South Carolina. If the law is to be changed, such change should come from the legislature. We reaffirmed this doctrine in Belue v. The City of Spartanburg, 276 S.C. 381, 280 S.E. (2d) 49 (1981). The Demurrer should have been sustained and the order of the lower court is
Reversed.
GREGORY, J., and J. WOODROW LEWIS, as Acting Associate Justice, concur.
HARWELL, Justice (dissenting).
The trial court was correct in overruling the demurrer and I would affirm. The doctrine of sovereign immunity has outlived its usefulness and should be abolished. I agree with the dissent in Belue v. The City of Spartanburg, 276 S.C. 381, 280 S.E. (2d) 49 (1981).
NESS, J., concurs.